03/03/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0512

                                            DA 20-0512
                                         _________________

CHARLES J. HERINGER, III, as the Trustee of the
CHARLES J. HERINGER, III, Trust, dated May 20,
1999, as Amended and Restated; SHAWN A.
SCHAFFER and KRISTY M. SCHAFFER; MICHAEL
A. DiFRONZO; TRACIE E. PABST; MOOSE 59,
LLC; and MOOSE DROOL PROPERTIES, LLC,

            Plaintiffs and Appellants,                               ORDER

      v.

BARNEGAT DEVELOPMENT GROUP, LLC;
RZLDZL, LLC; and John and Jane Does 1-10;

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Rienne McElyea, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 3 2021